J-S49031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DAVID M. WILLIAMS,

                            Appellant                No. 3821 EDA 2015


               Appeal from the PCRA Order November 24, 2015
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0001254-2014

BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JUNE 13, 2016

        Appellant David M. Williams files this pro se appeal from the order of

the Court of Common Pleas of Chester County dismissing Appellant’s petition

pursuant to the Post Conviction Relief Act (PCRA).1 As Appellant is no longer

serving a sentence for the relevant criminal charges, he is not entitled to

relief under the PCRA. Accordingly, we affirm.

        On April 29, 2014, Appellant was charged with Possession of a

Controlled Substance with Intent to Deliver, Possession of a Controlled

Substance, Possession of Drug Paraphernalia, and Resisting Arrest.2        On

September 24, 2014, Appellant entered a negotiated guilty plea to
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
2
  35 P.S. § 780-113(A)(30), 35 P.S. § 780-113(A)(16), 35 P.S. § 780-
113(A)(32), and 18 Pa.C.S. § 5104, respectively.



*Former Justice specially assigned to the Superior Court.
J-S49031-16



Possession of Drug Paraphernalia. The trial court sentenced Appellant to one

year probation.    As such, Appellant’s sentence in this case expired on

September 24, 2015. However, as Appellant was on state supervision at the

time he committed the aforementioned crimes, his convictions constituted a

violation of his parole. After Appellant was sentenced in this case, he was

incarcerated for violating his parole.

      On April 27, 2015, Appellant filed this PCRA petition. On September 9,

2015, the PCRA court issued notice pursuant to Pa.R.Crim.P. 907 that it

intended to dismiss the petition without a hearing.    On October 22, 2015,

Appellant filed a response to oppose dismissal without a hearing. The PCRA

court directed PCRA counsel to investigate Appellant’s concerns raised in his

correspondence. When the PCRA court entered its final decision, it pointed

out that Appellant was no longer serving a sentence for any crime on the

above-captioned docket.       Accordingly, the PCRA court concluded that

Appellant was not eligible for relief under the PCRA. This appeal followed.

      Section 9543(a) of the PCRA sets for the eligibility requirements for

PCRA relief:

      (a) General rule. — To be eligible for relief under this
      subchapter, the petitioner must plead and prove by a
      preponderance of the evidence all of the following:

         (1) That the petitioner has been convicted of a crime under
         the laws of this Commonwealth and is:

            (i) currently serving a sentence of imprisonment,
            probation or parole for the crime;



                                         -2-
J-S49031-16


             (ii) awaiting execution of a sentence of death for the
             crime; or

             (iii) serving a sentence which must expire before the
             person may commence serving the disputed
             sentence.

42 Pa.C.S. § 9543 (emphasis added).        See Commonwealth v. Ahlborn,

548 Pa. 544, 547, 699 A.2d 718, 720 (1997) (emphasizing that the “denial

of relief for a petitioner who has finished serving his sentence is required by

the plain language of the statute … [as] a petitioner must be currently

serving a sentence of imprisonment, probation or parole”).

      Although Appellant asserts that he is currently incarcerated for a

violation of parole stemming from the instant conviction, he has not set forth

an exception to the PCRA eligibility requirements as he is no longer serving a

sentence for the charges in the above-captioned matter. As a result, we

conclude that the PCRA court correctly dismissed Appellant’s petition as he is

ineligible for collateral relief.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2016




                                     -3-